OPINION — AG — ** STATE LIBRARY — SUPPLEMENT APPROPRIATIONS ** QUESTION(1): MAY THE STATE LIBRARIAN SUPPLEMENT THE STATE APPROPRIATED SALARIES OF EMPLOYEES HOLDING POSITIONS SET OUT IN SECT. 2 OF HOUSE BILL NO. 644, (FEDERAL PROJECTS, FEDERAL APPLICATIONS) NOT INCLUDING THE STATE LIBRARIAN SALARY, FROM THE FEDERAL GRANTS FOR SUCH ADDITIONAL WORK ? — AFFIRMATIVE, QUESTION(2): MAY THE STATE LIBRARIAN SUPPLEMENT THE STATE APPROPRIATED SALARIES OF EMPLOYEES HOLDING POSITIONS SET OUT IN SECT. 2 OF HOUSE BILL NO. 644, NOT INCLUDING THE STATE LIBRARIAN'S SALARY, FROM THE ARKANSAS CONTRIBUTION, FOR SUCH ADDITIONAL WORK ? — AFFIRMATIVE (FEDERAL FUNDS, FEDERAL GRANT, STATE SALARY, APPROPRIATIONS, LEGISLATURE, PUBLIC FUNDS, EXTRA WORK, LIBRARY SERVICE, FEDERAL PROJECTS) CITE: 65 O.S. 23 [65-23], 65 O.S. 31 [65-31], 74 O.S. 285 [74-285] [74-285] (RICHARD M. HUFF)